Title: From George Washington to Colonel Jonathan Mifflin, Jr., 1 October 1777
From: Washington, George
To: Mifflin, Jonathan Jr.



Sir,
Head Quarters [Skippack, Pa.] October 1st 1777

I am exceedingly anxious for the removal of our stores from Trentown. It is in the present situation of things a very insecure place, particularly since the capture of the Delaware frigate, which will facilitate any entreprise the enemy may form for their destruction. The loss of them would be irreparable, and it is consequently of the last importance

you should exert your utmost activity to remove them with all possible expedition. But there are some things for the safety of which, your first attention ought to be employed: Such are military stores and articles of Cloathing and whatever else we are in immediate want of, and can with difficulty, procure. These you will by all means get away in the first place. Provisions and such things as the country readily affords may with more propriety be risked to the last. But not a moment should be lost, nor any Industry spared to get the whole off, as speedily as the nature of things will permit.
In order to expedite the business of removing the stores out of more immediate danger I should wish you to make some shorter intermediate stage between Bethlehem or Eastown & Trentown, where you could deposit them for the present, and afterwards convey them to the places designed.
The urgent necessity that the stores should be immediately secured forbids our being overscrupulous in providing the means of doing it. If the civil power will not aid you with energy in getting waggons, you must not want them on that account, but must make a good use of the means you have, and get them at all events. Punctilios, in this emergency, must not hinder our doing whatever is essential to the good of the service.
Let me know what progress you have already made, and what prospects you have for the future. Advise me dayly if you can, how you go on. I am Sir Your most obed. serv.

P.S: I have written to General Dickinson to endeavour to send some Troops in addition to those now at Trentown to cover the stores. It will be happy, if he can do it; but it should by no means relax your efforts for their removal.

